Case 1:18-cv-20394-RNS Document 31 Entered on FLSD Docket 06/11/2019 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA,
                                 MIAMI DIVISION

  UNITED STATES OF AMERICA ex rel.             )
  DEREK LEWIS and JOEY NEIMAN,                 )
                                               )
                Plaintiffs/Relators,           ) Civil Action No. 18-20394-CIV-Scola
                                               )
                vs.                            ) Judge Robert N. Scola
                                               )
  COMMUNITY HEALTH SYSTEMS,                    )
  INC. et al.                                  )
                                               )
                Defendants.                    )

       RELATORS' MOTION FOR 14-DAY EXTENSION OF TIME TO SERVE THE
                       SUMMONS AND COMPLAINT

                Pursuant to Federal Rule of Civil Procedure 4(m), relators Derek Lewis and Joey

  Neiman ("Relators") hereby move this Court for an Order extending the time for service of the

  summons and complaint for an additional 14 days, to June 25, 2019. The Court partially lifted

  the seal on this matter on March 14, 2019 [Dkt. No. 21], making June 11, 2019 the date by which

  Relators were to have served the complaint. See Fed. R. Civ. P. 4(m). Defendant Medhost, Inc.

  and Defendants Community Health Systems, Inc. and CHSPSC, LLC (collectively "CHS") have

  waived service of process. See Dkt. Nos. 28-30.

                In addition to CHS, the Relators named Defendant CHS affiliated hospitals in the

  complaint (see Dkt. No. 1 at Ex. A). These 140 entities are or were at one time CHS-affiliated

  entities. Rather than burden the Court with individual summons for the 140 hospitals, Relators

  and counsel for CHS-affiliated entities have been recently working to waive service of summons

  for all CHS defendants. Counsel for the CHS-affiliated entities, Martin B. Goldberg of Lash &

  Goldberg LLP, has been working cooperatively with Relators' counsel to address the requested

  waivers and any issues related thereto. CHS's counsel has informed Relators' counsel that, as of



  10664888v3 6/11/2019 5:07 PM                                                          7935.001
Case 1:18-cv-20394-RNS Document 31 Entered on FLSD Docket 06/11/2019 Page 2 of 4



  June 11, he is able to accept and waive service of process for CHS and 64 additional CHS-

  affiliated entities named in the complaint. See Declaration of David E. Morrison (pro hac vice

  motion anticipated), attached as Exhibit 1 at ¶ 3. If, after this cooperative process concludes,

  there are any remaining entities that require formal service of process, then Relators' counsel will

  have a relatively small number of defendants to serve, reducing the burden on the Court to issue

  individual summons and on Relators to serve process. Counsel for the CHS-affiliated entities

  has agreed not to oppose this motion for an extension of time to serve the summons and

  complaint under Rule 4(m) for an additional 14 days, to June 25, 2019. See Exhibit 1 at ¶ 6.

                                            ARGUMENT

                 This Court has good cause and discretion to extend the time for service of

  process. See Henderson v. United States, 517 U.S. 654, 663 (1996); Lepone-Dempsey v. Carroll

  County Com'rs, 476 F.3d 1277, 1281-82 (11th Cir. 2007). As the Committee Notes to the 2015

  Amendment to Rule 4 reflect, "[s]hortening the presumptive time for service will increase the

  frequency of occasions to extend the time. More time may be needed, for example, when a

  request to waive service fails …" Fed. R. Civ. P. 4(m), advisory committee's note (2015

  amendment). Such is the case here. Counsel for the Relators, Medhost, and the affiliated CHS

  entities have been working cooperatively to accomplish waiver of service. To date, Medhost,

  CHS and 64 CHS-affiliated entities have waived service of process and have received a copy of

  the complaint (as well as the Court's Order Unsealing [Dkt. No. 21], and a copy of the Notice of

  the United States That It Is Not Intervening At This Time [Dkt. No. 20]). The cooperative

  process outlined above between counsel should be sorted out shortly. There may, however, be a

  limited number of Defendant CHS affiliated hospitals that will require separate waivers or

  formal service of summons. Relators estimate that it would require no more than 14 days to

  obtain and file every defendant's waiver of service and, if necessary, to have served a limited


                                                  -2-
Case 1:18-cv-20394-RNS Document 31 Entered on FLSD Docket 06/11/2019 Page 3 of 4



  number of remaining defendants with a summons. Under these circumstances, "Plaintiff has

  shown good cause to excuse the delay in formal service of process."            Saathoff v. Duke

  University, Case No. 10-60392-CIV, 2010 WL 2219720, *3 (S.D. Fla. June 2, 2010) (denying

  defendant's motion to dismiss due to insufficient service due to delay, finding that plaintiff had

  shown "good cause to excuse the delay in formal service of process" because the defendant was

  aware of the filing, had received the complaint, and had engaged in discussions about service of

  process with the plaintiff).    Further, under these circumstances where Relator's counsel is

  working cooperatively with defense counsel to sort through various complexities associated with

  service and waiver, Relators respectfully request that the Court exercise its discretion to extend

  the deadline to serve the complaint by 14 days.

                                           CONCLUSION

                 For the foregoing reasons, the Court should grant the Relators' Motion For 14-

  Day Extension Of Time To Serve The Summons And Complaint.

                            LOCAL RULE 7.1(a)(3) CERTIFICATION

                 Counsel for Relators and counsel for the CHS affiliated entities have conferred

  about this motion and the relief set forth herein —on the phone on Friday, June 7th, Monday,

  June 10th, and Tuesday, June 11th, and through emails. Counsel for the CHS affiliated entities

  has indicated that he is not opposed to the relief requested in this motion.

  Dated: June 11, 2019               Respectfully submitted,

                                     PLAINTIFF/RELATORS DEREK LEWIS and JOEY NEIMAN

                                     /s/ Jeffrey W. Dickstein
                                     Jeffrey Wynn Dickstein
                                     Phillips and Cohen LLP
                                     200 South Biscayne Blvd.
                                     Suite 2790
                                     Miami, FL 33131
                                     305-372-5200


                                                    -3-
Case 1:18-cv-20394-RNS Document 31 Entered on FLSD Docket 06/11/2019 Page 4 of 4



                            jdickstein@phillipsandcohen.com

                            David E. Morrison (Pro Hac Vice application anticipated)
                            GOLDBERG KOHN LTD.
                            55 East Monroe Street
                            Suite 3300
                            Chicago, Illinois 60603
                            (312) 201-4000
                            David.morrison@goldbergkohn.com




                                        -4-
